DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
	This office action responds to the amendments filed on December 17, 2020 for application 15/245,954.  Claims 1, 8, 10-11, and 16 were amended, and claims 1-20 remain pending in the application.
Response to Arguments
	The Applicant’s arguments filed on December 17, 2020 have been fully considered, and the remarks in view of the amendments are persuasive.  The Examiner conducted a further search of the prior art, and the Examiner concludes that the claims are allowable over the prior art.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is the Examiner’s statement of reasons for allowance.  The closest prior art is as follows: 1. “Holman” (US 2015/0104080), 2. “McKeeth” (US 6,766,456), 
3. “Prabhakar” (US 2015/0071503), 4. “Takenaka” (US 7,440,594), 5. “Zhang” (US 7,783,075), 6. “Wang” (US 2016/0104035), 7. “Boyle” (US 2018/0205906), 
8. “Dudovich” (US 2015/0199575), 9. “Sarin” (US 2017/0337652), 10. “Baldwin” (US 2015/0142686), 11. “Jung” (US 8,126,190), 12. “Mishra” (US 9,582,681), 13. “Pinto” (US 2008/0255754), 14. Cammozzo (NPL); and newly cited 15. “Hampapur” (US 2006/0104444) and 16. “Bowers” (US 9,430,673).  
Holman discloses a system having a camera that captures facial features associated with individuals, and blurring the facial features for those individuals who are registered within a database system and request that their facial features be blurred upon being captured by the camera.  McKeeth discloses an authentication system that requires a determination be made upon the authentication of a biometric within a predetermined threshold of time.  Prabhakar discloses a biometric system where a service is delivered upon the matching of a biometric.  Takenaka discloses a video system where individual faces are blurred based upon their registration status within a database system.  Zhang discloses a video blurring system that is conducted in real-time.  Wang discloses a method to provide privacy protection on a video by recognizing a person on the video and performing privacy protection when the privacy protection is turn on.  Boyle discloses a video system with a plurality of video cameras that record a user within the vicinity of the video system.  Dudovich discloses a video system that provides statistics regarding the individuals captured and identified in a video.  Sarin discloses video camera system that allows an individual to select a masking image to protect their privacy.  Baldwin discloses a video camera system that provides a notification to an individual of that they have been captured in an image, and the notification includes a time and location of the captured image.  Jung discloses an image capturing device that is automatically triggered to capture an image based upon a given condition.  Mishra discloses a privacy protection system for images that relies upon a threshold time for privacy settings.  Pinto discloses a mapping system that allows participating individuals to share information in real-time through the use of a computer-implemented map. Cammozzo discloses a video system that enhances Hampapur discloses a video surveillance system that enrolls individuals into a database that allows individuals to review their captured identity within a video stream based upon a cameras location.  Bowers discloses a video camera system that notifies an individual upon being captured within an image, where the notification requests their consent to be present in the video.
What is missing from the prior art is a method, system, and memory device with the following characteristics.  The method and system, executed on a plurality of processors for protecting anonymity of an individual, includes inputting, via a wireless device, a plurality of facial feature images associated with the individual in an opt-out registry.  In response to capturing an image of the individual from a video stream generated by at least one video camera located in one area, in real-time, a determination is made as to whether facial features associated with the individual captured in the video stream were detected in the opt-out registry by comparing the plurality of inputted facial feature images with facial feature images pre-stored in an opt-out registry database.  In response to the determination that the facial features associated with the individual were detected in the opt-out registry, blurring occurs at the at least one video camera of the facial features of the individual captured from the video stream with a blurred image pre-selected by the individual.  Additionally, the individual is notified, via the opt-out registry, of the following: (i) identification of a time and a location of recorded instances that triggered automatic generation of the individual's blurred image; (ii) identification of specific geographic locations where people are consistently being recorded without their consent; and (iii) reminders to the 
What is also missing from the prior art is a method with the following characteristics.  A computer-implemented method, executed on a plurality of processors, which protects the anonymity of an individual who is captured in an image of a video stream.  A determination is made, in real-time, while the video stream generated by at least one video camera located in one area is being captured, as to whether an electronic identifier associated with a wireless device of the individual is transmitting one or more signals.  In response to the determination that the one or more signals of the electronic identifier associated with the individual are privacy signals that are being transmitted, blurring occurs at the at least one video camera of the facial features of the individual captured from the video stream with a blurred image pre-selected by the individual.  Additionally, the individual is notified, via the opt-out registry, of the following: (i) identification of a time and a location of recorded instances that triggered automatic generation of the individual's blurred image; (ii) identification of specific geographic locations where people are consistently being recorded without their consent; and (iii) reminders to the individual when the individual approaches, in real-
Accordingly, the prior art of record, when taken individually or in combination, fails to teach or suggest the subject matter recited in claims 1, 8, and 16.  Therefore, claims 1, 8, and 16 are deemed allowable over the prior art of record.  The dependent claims that further limit claims 1, 8, and 16 are allowable by virtue of their dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405.  The examiner can normally be reached on Monday-Friday 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        
/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491